DETAILED ACTION

This office action is in response to the remarks and amendments filed on 11/1/2021.  Claims 23-30, 33-36, 38-40, and 42-46 are pending.  Claims 23-30, 33-36, 38-40, and 42-46 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Claim 44 recites “an oblong” slot.  Applicant’s Fig. 28 shows a slot #352 which has rounded ends, and which is therefore interpreted to be “oblong.”  Thus the originally filed disclosure supports this claim language, however, while there may be such structures shown in Applicant’s drawings, there is no discussion of an oblong slot in the specification and thus there is not proper antecedent basis in the specification.  Appropriate correction is required.


In view of the above rejections the respective claims are rejected as best understood on prior art as follows:






Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 23-29, 33-36, 38-40, 42-43, and 45-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 7,318,625 to Roither.
Claim 23.  A surgical table comprising: an outer frame extending along a longitudinal axis between a head end and an opposite foot end, the outer frame defining a slot (Roither teaches a frame in Fig. 1, unlabeled, which comprises a slot at #22); an inner frame (Roither, Fig. 1, #15 comprising #’s 13 and 14) mounted on the outer frame, the inner frame comprising opposite first and second ends and a joint (Roither Fig. 1, joint is located at #15) between the first and the second end such that the second end is pivotable relative to the first end (Roither Fig. 1, #’s 13 and 14 pivot relative to each other about joint at #15) about the joint; and a drive assembly comprising a drive link (Roither Fig. 1, #29) having a first end coupled to the joint (Roither Fig. 1, #29 is coupled to joint at #15) and an opposite second end positioned in the slot such that the second end of the drive link is slidable relative to the outer frame along the longitudinal axis to pivot the second end of the inner frame relative to the first end of the inner frame, wherein the inner frame is supported off of and displaceable relative to the outer frame (Roither Fig. 1, the bed performs the claimed motion).  
Claim 24.  
Claim 25.  The surgical table recited in claim 23, wherein the drive assembly comprises a linear drive assembly and a rotation drive assembly, wherein the link arm transfers forces from the drive assembly to the joint to pivot the second end of the inner frame relative to the first end of the inner frame about the joint (Roither teaches a drive assembly that provides both linear and rotational movement; see abstract; compare to Applicant’s specification paragraph [00134]).  
Claim 26.  The surgical table recited in claim 23, wherein the drive assembly comprises a linear drive assembly and a rotation drive assembly (Roither teaches a drive assembly that provides both linear and rotational movement; see abstract; compare to Applicant’s specification paragraph [00134]), wherein the link arm transfers forces from the drive assembly to the joint to pivot the second end of the inner frame relative to the first end of the inner frame about the joint and to simultaneously slide the inner frame relative to the outer frame (Roither, Fig. 1, #’s 29 and 30 ensure that inner frame #’s 13 and 14 slide relative to the outer frame).  
Claim 27.  The surgical table recited in claim 23, wherein the outer frame does not have a joint along its length or width that allows the foot end to articulate relative to the head end along a length, width or height of the outer frame (Roither, Fig. 1, outer frame does not have a joint).  
Claim 28.  The surgical table recited in claim 23, further comprising a torso support assembly mounted on the outer frame, wherein the torso support does not displace along the outer frame as a function of the inner frame displacing relative to the outer frame (Roither column 1, #10 is mounted on the outer frame and does not displace with #’s 13 and 14; also lines 14-15 teach “a slatted frame, a recliner, a bed or the like” which reads on Applicant’s “torso support”).  
Claim 29.  The surgical table recited in claim 23, further comprising a torso support assembly mounted on the outer frame, wherein the torso support comprises a chest pad and right and left arm supports (Roither column 1, #10 is mounted on the outer frame and does not displace with #’s 13 and 14; also lines 14-15 teach “a slatted frame, a recliner, a bed or the like” which reads on Applicant’s “torso support” and which are capable of supporting a user’s chest and arms).  
Claim 33.  The surgical table recited in claim 23, wherein the inner frame comprises first and second members, the first member having opposite first and second ends, the first end of the first member being coupled to the second member such that a joint pin extends through the first end of the first member and the second member to define the joint (Roither, Fig. 1, members # 13 and 14 are attached at a hinge, which inherently includes a hinge pin, located at #15).  
Claim 34.  A surgical table comprising: an outer frame extending along a longitudinal axis between a head end and an opposite foot end, the outer frame defining a horizontal slot (Roither teaches an outer frame in Fig. 1, unlabeled, which comprises a slot at #22); an inner frame movably coupled to the outer frame, the inner frame comprising opposite first and second ends (Roither teaches an inner frame in Fig. 1, at #’s 13 and 14) and an articulation joint (Roither, Fig. 1, articulation joint is located at #15) between the first and the second end such that the second end is pivotable relative to the first end about the articulation joint; a slider joint movably coupling the inner frame to the outer frame such that the inner frame is slidably displaceable relative to the outer frame (Roither, Fig. 1, slider joint is located at #19, which slides within slideway #22); and a drive assembly comprising a drive link having a first end coupled to the articulation joint and an opposite second end positioned in the slot such that the second end of the drive link is slidable relative to the outer frame along the longitudinal axis to pivot the second end of the inner frame relative to the first end of the inner frame (Roither, Fig. 1, drive link is in the claimed configuration at #29), wherein the inner frame is supported off of and displaceable relative to the outer frame (Roither, Fig. 1, frame #’s 13 and 14 move relative to outer frame).
Claim 35.  The surgical table recited in claim 34, wherein the drive assembly slides the inner frame relative to the outer frame (see Roither Fig. 1).
Claim 36.  The surgical table recited in claim 34, wherein the drive assembly comprises a linear drive assembly and a rotation drive assembly, wherein the link arm that transfers forces from the drive assembly to the articulation joint to slide the inner frame relative to the outer frame and to simultaneously pivot the second end of the inner frame relative to the first end of the inner frame about the articulation joint (Roither teaches a drive assembly that provides both linear and rotational movement; see abstract; compare to Applicant’s specification paragraph [00134]).  
Claim 38.  A surgical table comprising: an outer frame extending along a longitudinal axis between a head end and an opposite foot end, the outer frame defining an elongated horizontal slot (Roither teaches a frame in Fig. 1, unlabeled, which comprises a slot at #22); an inner frame (Roither, Fig. 1, #15 comprising #’s 13 and 14) mounted on the outer frame, the inner frame comprising opposite first and second ends and an articulation joint (Roither Fig. 1, articulation joint is located at #15) between the first and the second end such that the second end is pivotable relative to the first end about the articulation joint (Roither Fig. 1, #’s 13 and 14 pivot relative to each other about joint at #15); a slider joint movably coupling the inner frame to the outer frame such that the inner frame is slidably displaceable relative to the outer frame (Roither, Fig. 1, slider joint is located at #19, which slides within slideway #22); and a drive assembly comprising a drive link having a first end coupled to the articulation joint and an opposite second end positioned in the slot such that the second end of the drive link is slidable relative to the outer frame along the longitudinal axis to pivot the second end of the inner frame relative to the first end of the inner frame (Roither, Fig. 1, drive link is in the claimed configuration at #29), wherein the inner frame is supported off of and displaceable relative to the outer frame  (Roither, Fig. 1, frame #’s 13 and 14 move relative to outer frame)..  
Claim 39.  The surgical table recited in claim 38, wherein the drive assembly pivots the second end of the inner frame relative to the first end of the inner frame about the articulation joint and simultaneously slide the inner frame relative to the outer frame (Roither, Fig. 1, #’s 13 and 14 articulate at #15 and slide relative to the outer frame at #19).  
Claim 40.  The surgical table recited in claim 38, wherein the drive assembly comprises a linear drive assembly and a rotation drive assembly, wherein the link arm transfers forces from the drive assembly to the articulation joint to pivot the second end of the inner frame relative to the first end of the inner frame about the articulation joint and to simultaneously slide the inner frame relative to the outer frame (Roither teaches a drive assembly that provides both linear and rotational movement; see abstract; Roither also teaches a drive link at #29).  
Claim 42.  The surgical table recited in claim 38, further comprising a torso support assembly mounted on the outer frame, wherein the torso support does not displace along the outer frame as a function of the inner frame displacing relative to the outer frame (Roither column 1, #10 is mounted on the outer frame and does not displace with #’s 13 and 14; also lines 14-15 teach “a slatted frame, a recliner, a bed or the like” which reads on Applicant’s “torso support”).
Claim 43.  The surgical table recited in claim 23, wherein the second end of the link is configured to slide from a first end of the slot to an opposite second end of the slot along the longitudinal axis (Roither Fig. 1, second end of #29, located at #19, slides along slideway #22).
Claim 45.  The surgical table recited in claim 23, wherein the drive assembly comprises a rotation drive assembly configured to pivot the second end of the inner frame relative to the first end of the inner frame about the joint, the second end of the link arm being coupled to the rotation drive assembly (Roither teaches a drive assembly that provides both linear and rotational movement; see abstract; the drive assembly is attached to the second of link arm #29 at #19).
Claim 46.  The surgical table recited in claim 23, wherein the drive assembly comprises a rotation drive assembly configured to pivot the second end of the inner frame relative to the first .


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 28-30 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,318,625 to Roither in view of 2011/0107516 to Jackson et al. (“Jackson”).
Claim 28.  The surgical table recited in claim 23, further comprising a torso support assembly mounted on the outer frame, wherein the torso support does not displace along the outer frame as a function of the inner frame displacing relative to the outer frame (Roither does not teach details of padding for a torso support; however Jackson teaches a torso support at least at #127 in Fig. 3; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the torso support pad of Jackson on the apparatus of Roither in order to optimize a user’s comfort).
Claim 29.  The surgical table recited in claim 23, further comprising a torso support assembly mounted on the outer frame, wherein the torso support comprises a chest pad and right and left arm supports (Jackson, Fig. 3, #’s 127, 133a, and 133b).
Claim 30.  The surgical table recited in claim 29, further comprising a torso support assembly mounted on the outer frame, wherein the torso support is adjustable along the outer frame to provide for selected placement of the chest pad and the arm supports (Jackson, paragraph [0004], “the patient support surfaces should be adjustable”).
Claim 42.  The surgical table recited in claim 38, further comprising a torso support assembly mounted on the outer frame, wherein the torso support does not displace along the outer frame as a function of the inner frame displacing relative to the outer frame (Roither does not teach details of padding for a torso support; however Jackson teaches a torso support at least at #127 in Fig. 3; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the torso support pad of Jackson on the apparatus of Roither in order to optimize a user’s comfort).
Claims 28-30 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,318,625 to Roither.
Claim 44.  The surgical table recited in claim 23, wherein the slot has an oblong configuration (Roither teaches a slot at #22 in Fig. 1; Roither does not teach an “oblong” slot inasmuch as the ends of the slot of Roither are not explicitly disclosed to be rounded; it would have been an obvious matter of design choice to provide rounded ends to the slot of Roither since Applicant has not disclosed that the “oblong” shape solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well with the slot disclosed by Roither).




Discussion of allowable subject matter

None of Applicant’s claims as currently written are patentable over the prior art.  However, Applicant’s structures as disclosed are not identical to the prior art.  The claims as currently written are extremely broad and do not appear to adequately describe that which is disclosed.  Applicant appears to be attempting to claim a slide joint.  Such sliding joint mechanisms are found generally in Ahlgren or in Hornbach (both previously cited) or as in Roither as discussed above.  Applicant’s disclosure contains a significant amount of detail that has not been claimed.  For example there are numerous structures in Figs. 2 and 34B that have not been claimed.  Additionally the Inventor’s body of work comprises a significant amount of art that is not “prior art” for the purposes of the instant application.  Inclusion of additional structural limitations may cause a double patenting 


Response to Applicant's remarks and amendments

Regarding prior objections to the specification, Applicant has amended the claim language and prior objections are withdrawn, however, new objections are raised in this office action, as discussed above.
Regarding rejections under 35 USC 112(b), Applicant has amended the claim language, and the rejections have been withdrawn.
With respect to independent claims 23, 34, and 38, Applicant argues that the prior art of of Hornbach does not teach the claimed invention, as amended.  While this may or may not be true, new rejections are entered in this office action as necessitated by Applicants amendments.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MYLES A THROOP/Primary Examiner, Art Unit 3673